                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


    EDWARD G. HUNTER,

                         Plaintiff,
    v.

    HCA; MountainStar Healthcare; Columbia         ORDER ADOPTING REPORT AND
    Ogden Regional Medical Center, dba Ogden       RECOMMENDATION
    Regional Hospital; Mark Admas; Brian Lines;
    Mindy Boehm; Board of Trustees; Ed
    Ehrenberger; Carla Taylor; Steve Kier; Vicky
    McCall; Dann Byck; Keith Hancett; Jeff         Case No. 1:17-cv-0060-JNP-DBP
    Stephens; Yasemeen Simonian; John
    Hemmersmeier; Don Cazel; Patrick Willis;       District Judge Jill N. Parrish
    John Diemel; and Danielle Ihler,               Magistrate Judge Dustin B. Pead

                         Defendants.



          This matter is before the court on Defendants’ Motion for Summary Judgment. 1 On

January 28, 2019, Magistrate Judge Dustin B. Pead issued a Report and Recommendation

recommending that the court grant Defendants’ Motion for Summary Judgment, moot the Motion

to Dismiss, deny Plaintiff’s request to amend, and enter judgment in favor of Defendants and

against Plaintiff.

          The Report and Recommendation advised Plaintiff that pursuant to Fed. R. Civ. P.

72(b)(2), a failure to object within 14 days of service of the Report and Recommendation could

result in a waiver of any objections. Plaintiff’s objections were due on February 11, 2019. But




1
 Defendants filed a Motion to Dismiss on March 21, 2018 (ECF No. 37). On September 11, 2018,
Magistrate Judge Pead converted the Motion to Dismiss into a Motion for Summary Judgment and
ordered a revised briefing schedule. In response, Defendants filed the present Motion for Summary
on October 15, 2018 (ECF No. 51). The Motion was fully briefed on December 3, 2018.
Plaintiff did not object and has therefore waived his objections that the Report and

Recommendation was in error. See United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060

(10th Cir. 1996).

       The court does note that the court need not apply the waiver rule as a procedural bar if “the

interests of justice so dictate.” Id. (quoting Moore v. United States, 950 F.2d 656, 659 (10th Cir.

1991)). But having reviewed the Report and Recommendation and its conclusion that the

Defendants’ motion should be granted, the court concludes that the Report and Recommendation

is not clearly erroneous and finds that the interests of justice do not warrant deviation from the

waiver rule.

       The court, therefore, ADOPTS IN FULL the Report and Recommendation issued by

Judge Pead and GRANTS Defendants’ Motion for Summary Judgment (ECF No. 51).

Defendants’ Motion to Dismiss is therefore moot (ECF No. 37). Judgment shall be entered for

Defendants and against Plaintiff on all claims.




       Signed February 12, 2019

                                             BY THE COURT



                                             ______________________________
                                             Jill N. Parrish
                                             United States District Court Judge




                                                  2
